The plaintiff brought this action to recover the land described in the complaint, and on the trial produced and relied upon evidence of title in him as follows:
1. A grant, for the land in controversy from the State to Jonathan Pell, dated 28 November, 1792.
2. A deed from A. Irvin, sheriff of Rutherford County, to Jonathan Hampton, purporting on its face to be dated 15 April, 1793, and (449)  practicing that land was sold under execution against Jonathan Pell on 11 October, 1792, and also showed the execution. *Page 359 
3. The plaintiff then proved the heirs of Jonathan Hampton, and introduced a deed from them to William Idler, and mesne conveyances to himself, proved the defendant in possession, and closed his case.
The defendant introduced no testimony.
The court held that the grant being dated 28 November, 1792, and the sale under execution having taken place 11 October, 1792, and the recital in the deed being to that effect, as appears on its face, and the sheriff's deed being executed 15 April, 1793, that still the plaintiff could not recover, for that the sheriff's deed did not pass title to Jonathan Hampton. In deference to the intimation of the court as above, the plaintiff submitted to judgment of nonsuit, and appealed.
At the time the sheriff named sold the land in question to Hampton, Pell the defendant in the execution, had not title thereto — so far as appears, he had a mere naked possession, and the deed of the sheriff only passed such interests in the land to the purchaser as Pell the had. It is well settled, that a sheriff's deed operates to pass only such interest as the defendant in the execution under which the land is sold, had at the time of the sale thereof. Title acquired by him afterwards does not pass by the deed, nor is he estopped to assert his title subsequently acquired,Flynn v. Williams, 1. Ired., 509; Badham v. Cox, 11 Ired., 456; Frey v.Ransom, 66 N.C. 466; Dail v. Freeman, 92 N.C. 351.
The execution debtor, Pell, obtained a grant from the State        (450) after the sale, and before the deed of the sheriff was in fact executed; but this could not help the purchaser, because his deed had operative effect only as of the date of the sale. The fieri facias and levy of the same only related to the sale recited in the deed, and there is not the slightest evidence going to show that it was used for any purpose thereafter other than to return it to the office of the clerk of the court according to law. Badham v. Cox, supra. Judgment affirmed.
Cited: Eaton v. Doub, 190 N.C. 21. *Page 360